In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00141-CV
      ___________________________

   IN THE INTEREST OF A.P., A CHILD




   On Appeal from the 231st District Court
           Tarrant County, Texas
       Trial Court No. 231-668291-19


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Pro se Appellant S.V. (Mother) attempts to appeal from unspecified

interlocutory orders in this Suit Affecting the Parent-Child Relationship (SAPCR) that

remains pending in the trial court. No final judgment has issued.1

      Based on our review of her notice of appeal and the limited record before us,

we believe the orders Mother challenges are default temporary orders and an “Order

for Supervised Visitation at the Visitation Center.” On August 23, 2021, we notified

the parties of our concern that we lack jurisdiction over this appeal because no

challenged order appears to be a final judgment or an appealable, interlocutory order.

See Tex. R. App. P. 42.3. We informed the parties that we could dismiss this appeal

absent a timely response showing grounds for continuing the appeal. See Tex. R. App.

P. 44.3. We received no response.

      We may consider appeals only from final judgments or from interlocutory

orders made immediately appealable by the Texas Legislature. See Bonsmara Nat. Beef

Co. v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020). Temporary

orders entered in a SAPCR are not appealable, interlocutory orders. Tex. Fam. Code

Ann. § 105.001(e); Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (orig. proceeding)

(op. on reh’g); In re K.S., No. 02-20-00409-CV, 2021 WL 126596, at *1 (Tex. App.—


      1
        Mother’s appeal of the final protective order entered against her on May 4,
2021, is dismissed today in a separate memorandum opinion. S.V. v. A.P., No. 02-21-
00142-CV (Tex. App.—Fort Worth Nov. 4, 2021, no pet. h.) (per curiam) (mem. op.).


                                           2
Fort Worth Jan. 14, 2021, no pet.) (per curiam) (mem. op.). Nor are interlocutory

orders modifying visitation. In re B.V., No. 04-21-00086-CV, 2021 WL 2814896, at

*2 (Tex. App.—San Antonio July 7, 2021, no pet.) (per curiam) (mem. op.); Salinas v.

Melton, No. 01-15-00702-CV, 2016 WL 3661845, at *1 (Tex. App.—Houston [1st

Dist.] July 7, 2016, no pet.) (per curiam) (mem. op.).

       Thus, we do not have jurisdiction over Mother’s attempted appeal, and we

dismiss it. See Tex. R. App. P. 42.3, 43.2(f).

                                                         Per Curiam

Delivered: November 4, 2021




                                             3